DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,315,732. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-22 of ‘732 patent recites a multilayer ceramic electronic component (claim 1, col. 13, line 24), comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, first and second surfaces opposing each other in a third direction (claim 1, col. 13, lines 26-30), the ceramic body including: a capacitance forming portion including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween to be stacked in the third direction (claim 1, col. 13, lines 30-34), margin portions disposed on both sides of the capacitance forming portion in the second direction (claim 1, col. 13, lines 35-36), and cover portions disposed on both sides of the capacitance forming portion in the third direction (claim 1, col. 13, lines 37-38)); and first and second external electrodes disposed on the fifth surface and the sixth surface of the ceramic body, respectively (claim 1, col. 13, lines 39-41), wherein the first and second external electrodes include first and second base electrodes disposed on the fifth surface and the sixth surface of the ceramic body, respectively, a first conductive layer disposed on edges of the first electrode and extending toward a central of the fifth surface, so as to cover the uppermost and lowermost first internal electrodes in the third direction among the first internal electrodes, and a second conductive layer disposed on edges of the second base electrode and extending toward a central of the sixth surface, so as to cover the uppermost and lowermost second internal electrodes in the third direction among the second internal electrodes, and first and second terminal electrodes covering the first and second base electrodes and the first and second conductive layers, respectively (claim 1, col. 13, lines 42-57).
With respect to claim 2, claims 1-22 of the ‘732 patent recite that the first conductive layer is disposed on the first base electrode, disposed on the fifth surface of the ceramic body, and the first conductive layer extends onto an extending portion of the first base electrode extending on the first surface to the fourth surface, in contact with the fifth surface, and the second conductive layer is disposed on the second base electrode, disposed on the sixth surface of the ceramic body, and the second conductive layer extends onto an extending portion of the second base electrode extending on the first surface to the fourth surface, in contact with the sixth surface.  See claim 2.
With respect to claim 3, claims 1-22 of the ‘732 patent recite that end portions of the extending portions of the first base electrode and the second base electrode, disposed on the first to fourth surfaces and facing each other in the first direction, are in contact with the first and second terminal electrodes, respectively.  See claim 3.
With respect to claim 4, claims 1-22 of the ‘732 patent recite that the ceramic body is viewed in the first direction, ends of the first and second conductive layers are disposed on the capacitance forming portion.  See claim 4.
With respect to claim 5, claims 1-22 of the ‘732 patent recite that a region, in which the first and second base electrodes are in contact with the first and second terminal electrodes, respectively, in the first direction of the ceramic body, is included in an end surface of the capacitance forming portion parallel to the second direction and the third direction.  See claim 5.
With respect to claim 6, claims 1-22 of the ‘732 patent recite that the first and second conductive layers have a quadrangular-shaped opening on the first and second base electrodes in the first direction, respectively.  See claim 6.
With respect to claim 7, claims 1-22 of the ‘732 patent recite that the first and second conductive layers have a circular-shaped opening on the first and second base electrodes in the first direction, respectively.  See claim 7.
With respect to claim 8, claims 1-22 of the ‘732 patent recite that the first conductive layer, the second conductive layer, the first base electrode, and the second base electrode include the same conductive metal.  See claim 8.
With respect to claim 9, claims 1-22 of the ‘732 patent recite that an average particle diameter of conductive metals included in the first and second base electrodes is smaller than an average particle diameter of conductive metals included in the first and second conductive layers.  See claim 9.
With respect to claim 10, claims 1-22 of the ‘732 patent recite that copper is the conductive metal included in the first conductive layer, the second conductive layer, the first base electrode, and the second base electrode.  See claim 10.
With respect to claim 11, claims 1-22 of the ‘732 patent recite that the first base electrode, the second base electrode, the first conductive layer, and the second conductive layer include a conductive metal and glass.  See claim 11.
With respect to claim 12, claims 1-22 of the ‘732 patent recite a multilayer ceramic electronic component (claim 12, col. 14, line 55), comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, first and second surfaces opposing each other in a third direction (claim 12, col. 14, line 57-61), the ceramic body including: a capacitance forming portion including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween to be stacked in the third direction (claim 12, col. 14, lines 62-65), margin portions disposed on both sides of the capacitance forming portion in the second direction (claim 12, col. 14, lines 66-67), and cover portions disposed on both sides of the capacitance forming portion in the third direction (claim 12, col. 15, lines 1-2); and first and second external electrodes disposed on the fifth surface and the sixth surface of the ceramic body, respectively (claim 12, col. 15, lines 3-4), wherein the first and second external electrodes include first and second base electrodes disposed on the fifth surface and the sixth surface of the ceramic body, respectively, a first conductive layer disposed on edges of the first electrode, and extending toward a central of the fifth surface, so as to cover the uppermost and lowermost first internal electrodes in the third direction among the first internal electrodes, and a second conductive layer disposed on edges of the second base electrodes and extending toward a central of the sixth surface, so as to cover the uppermost and lowermost second internal electrodes in the third direction among the second internal electrodes, and first and second terminal electrodes covering the first and second base electrodes and the first and second conductive layers, respectively (claim 12, col. 15, lines 6-22), the first conductive layer has an opening on a portion of the first base electrode disposed on the fifth surface, and covers a portion of the capacitance forming portion in the first direction and edges of the ceramic body where the fifth surface meets the first to fourth surface (claim 12, col. 15, lines 23-27), and the second conductive layer has an opening on a portion of the second base electrode disposed on the sixth surface, and covers another portion of the capacitance forming portion in the first direction and edges of the ceramic body where the sixth surface meets the first to fourth surface (claim 12, col. 15, lines 28-33).
With respect to claim 13, claims 1-22 of the ‘732 patent recite that each of the first conductive layer and the second conductive layer is disposed on portions of edges where the first to fourth surfaces meet each other.  See claim 13.
With respect to claim 14, claims 1-22 of the ‘732 patent recite that the first conductive layer, the second conductive layer, the first base electrode, and the second base electrode include the same conductive metal. See claim 14.
With respect to claim 15, claims 1-22 of the ‘732 patent recite that an average particle diameter of conductive metals included in the first and second base electrodes is smaller than an average particle diameter of conductive metals included in the first and second conductive layers.  See claim 15.
With respect  to claim 16, claims 1-22 of the ‘732 patent recite that copper is the conductive metal included in the first conductive layer, the second conductive layer, the first base electrode, and the second base electrode.  See claim 16.
With respect to claim 17, claims 1-22 of the ‘732 patent recite that the first base electrode, the second base electrode, the first conductive layer, and the second conductive layer include a conductive metal and glass.  See claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US 9,892,855).
With respect to claim 1, Ando discloses a multilayer ceramic electronic component (see abstract), comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, first and second surfaces opposing each other in a third direction (see FIG. 1 and col. 4, lines 20-31), the ceramic body including: a capacitance forming portion including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween to be stacked in the third direction (see FIG. 4, elements 2, 11 and 13, and col. 4, line 64- col. 5, line 10), margin portions disposed on both sides of the capacitance forming portion in the second direction (see FIG. 3, the portions of the ceramic layers extending beyond the internal electrodes in the D3 direction), and cover portions disposed on both sides of the capacitance forming portion in the third direction (see FIG. 4, the thick ceramic portions of the ceramic body above and below the internal electrodes); and first and second external electrodes disposed on the fifth surface and the sixth surface of the ceramic body, respectively (see FIG. 4, elements 5 and 7), wherein the first and second external electrodes include first and second base electrodes disposed on the fifth surface and the sixth surface of the ceramic body, respectively (see FIG. 4, elements 5a and 7a), a first conductive layer disposed on edges of the first electrode and extending toward a central of the fifth surface, so as to cover the uppermost and lowermost first internal electrodes in the third direction among the first internal electrodes (see FIG. 4, element 5b, noting that the breadth of the claim language includes embodiments where the conductive layers cover the entirety of the end surfaces of a ceramic body), and a second conductive layer disposed on edges of the second base electrode and extending toward a central of the sixth surface, so as to cover the uppermost and lowermost second internal electrodes in the third direction among the second internal electrodes, and first and second terminal electrodes covering the first and second base electrodes and the first and second conductive layers, respectively (see FIG. 4, element 7b, noting that the breadth of the claim language includes embodiments where the conductive layers cover the entirety of the end surfaces of a ceramic body).
With respect to claim 2, Ando discloses that the first conductive layer is disposed on the first base electrode, disposed on the fifth surface of the ceramic body, and the first conductive layer extends onto an extending portion of the first base electrode extending on the first surface to the fourth surface, in contact with the fifth surface, and the second conductive layer is disposed on the second base electrode, disposed on the sixth surface of the ceramic body, and the second conductive layer extends onto an extending portion of the second base electrode extending on the first surface to the fourth surface, in contact with the sixth surface.  See FIGS. 1, 3 and 4.
With respect to claim 4, Ando discloses that, when the ceramic body is viewed in the first direction, ends of the first and second conductive layers are disposed on the capacitance forming portion.  See FIGS. 1, 3, and 4.
With respect to claim 8, Ando discloses that the first conductive layer, the second conductive layer, the first base electrode, and the second base electrode include the same conductive metal.  See col. 7, lines 24-35 and col. 9, lines 7-15, noting all layers are formed of copper.
With respect to claim 10, Ando discloses that copper is the conductive metal included in the first conductive layer, the second conductive layer, the first base electrode, and the second base electrode.  See col. 7, lines 24-35 and col. 9, lines 7-15, noting all layers are formed of copper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9,892,855) in view of Lee et al. (US Pat. App. Pub. No. 2016/0351332).
With respect to claim 3, Ando fails to teach that end portions of the extending portions of the first base electrode and the second base electrode, disposed on the first to fourth surfaces and facing each other in the first direction, are exposed from the first conductive layer and the second conductive layer, respectively.  
Lee, on the other hand, teaches that that end portions of the extending portions of the first base electrode and the second base electrode, disposed on the first to fourth surfaces and facing each other in the first direction, are exposed from the first conductive layer and the second conductive layer, respectively.  See FIG. 1, elements 121a and 122a.  Such an arrangement results in improved mounting stability, improved ESR, and improved moisture resistance.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ando, as taught by Lee, in order to improve mounting stability, ESR, and moisture resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848